Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, filed July 23, 2019, are examined on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, i.e. mental process, without significantly more. 
Claims 1, 8, and 9, recite generating a column-oriented data structure that comprises a plurality of columns, wherein each column comprises a plurality of cells that are associated with a single data type, wherein at least one of the plurality of columns is a tag type column.  The step is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “generating a column-oriented data structure” limitation falls under the category of a mental process in that a person could generate a table structure comprising columns and rows.  This interpretation appears in line with the specification which describes the computing device 100 may be configured to generate a column-oriented data structure. The column-oriented data structure includes a plurality of columns. Each column includes a plurality of cells and each column is associated with a single data type.” (see paragraph 28).
100 is further configured to insert one or more tags.” (see paragraph 30).  Further, “tags” have been attributed with the broadest reasonable interpretation (BRI) of non-functional descriptive material being stored in the data structure without interrelation to the structure.
It is noted that claim 8 recites a non-transitory computer readable medium and claim 9 recites a processing circuitry and a memory.  However, other than reciting a non-transitory computer readable medium and claim 9 recites a processing circuitry and a memory, nothing in the claim precludes the above steps from being practically performed in the mind.
The judicial exception is not integrated into a practical application.  In particular, claim 8 recites additional elements of a non-transitory computer readable medium and claim 9 recites a processing circuitry and a memory, where the claim recites a generic data structure comprising columns and cells.  The claims recite the non-transitory computer readable medium and processing circuitry and a memory at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract idea into a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the non-transitory computer readable medium and processing circuitry and a memory are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastide et al. (Bastide hereafter, US 2015/0205830 A1).



    PNG
    media_image1.png
    374
    732
    media_image1.png
    Greyscale


Claim 2, Bastide discloses identifying at least one data item stored in at least a second cell of the first row of cells, wherein the at least a second cell is associated with at least a column that is a non- tag type column; and, generating the at least one tag based on the identified at least one data item (page 2, [0023], e.g.  FIG. 3 is an example of a tag lookup table 300 in accordance with an embodiment of the present invention. The tag lookup table 300 may include a "TAG" column 302 for storing an actual tag in each row 304a-304f; an "ID ASSOCIATED OBJECT" column 306 for storing an identification of the object 
Claim 3, Bastide discloses the at least one tag is generated using the non-tag type column based on a predetermined set of rules ([0032], e.g. Relationships between tags may be defined by users of the system (rules), and [0040], e.g. The "start", "middle" and "STOP" tags may also be determined to be related tags by using the method 200 and may be arranged proximate one another or side-by-side (rules) as shown in the exemplary tag cloud 500b in FIG. 5B in which tag management in accordance with an embodiment of the present invention has been applied. Similarly, the tags "a tag", "B TAG", and "C tag" may also be determined to be related tags and may be arranged proximate one another as also shown in the tag cloud 500b in FIG. 5B resulting from managing the tags as described herein).
Claim 7, Bastide discloses each of the plurality of columns is a column where all cells are uniform in at least one aspect (Figure 3, see column 306, e.g. Website 1).
Claims 8, 9, 10, 11, and 15, Bastide discloses a computer readable medium and system (Figure 6) for implementing the above cited method.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4-6 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (Bastide hereafter, US 2015/0205830 A1), as applied to claims 1-3, 7-11, and 15 above, in further view of Raman et al. (Raman hereafter, US US 20060265377 A1).
Claim 4, Bastide discloses the claimed invention as cited above, however, Bastide does not disclose inserting the at least one tag is performed only when a request for inserting the at least one tag is received from a requesting source having permission to insert a tag into the column-oriented data structure.  Raman discloses facility can function with access control permissions relating to objects stored in a file system, database, or elsewhere. As an example, when an information item is retrieved from a database, the facility retrieves access control permissions from the database. When this information item is shared, the facility may update the access control permissions in the database ([0075]).  Raman discloses the facility caches the ACPs in a database, such as to improve performance or augment the ACPs ([0153]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Raman to improve the performance of the method of Bastide.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Bastide with the database access permission of Raman to improve performance.
Claim 5, Bastide in view of Raman discloses receiving a query including at the least one tag; and generating a filtered column-oriented data structure only displaying rows relevant to the at least one tag (Raman, [0110], e.g. database table is first sorted by a section column. Each section is then sorted according to where in a display results page data contained in the rows are to be displayed. The rows in each section are then sorted by priority so that information items having a higher priority appear before information items having a lower priority, and [0117], e.g.  query ID column 702 uniquely identifies each query used to generate the result corresponding to the row of the table. Because the facility may 
Claim 6, Basitide in view of Raman discloses causing the generated filtered column-oriented data structure to be displayed on a user device (Raman, [0059], e.g.  a single pinboard collection can be used to combine a filtered set of information items with additional information items that match the query of the pinboard collection. Furthermore, multiple search providers (including the original pinboard collection itself) may provide information relating to an item search. This information can be condensed into a single information item for display in the pinboard collection without any duplicate information. For example, one search provider may provide a title and description for an item, whereas another search provider may supply a specific user's annotation. The displayed information item would indicate the title, description, and annotation. Thus, the facility provides a feature in which an information item comprises information from multiple sources. The facility can create an "overlay" by querying the information items, preserving unique attributes, and removing duplicated attributes).
Claims 12-14, Bastide in view of Raman discloses a computer readable medium and system (Bastide, Figure 6) for implementing the above cited method.
CONCLUSION
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152